


EXHIBIT 10.2
[delawarecourtlogoa02.jpg]
 
 
GRANTED
 
 
 
 
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NORFOLK COUNTY RETIREMENT
 
 
 
 
 
SYSTEM, on behalf of itself and all
 
 
 
 
 
other similarly situated stockholders of
 
 
 
 
 
FURMANITE CORPORATION,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plaintiff,
 
 
 
 
 
 
 
 
 
 
 
 
 
C.A. No. 10727-VCG
 
 
 
 
 
v.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SANGWOO AHN, KATHLEEN
 
 
 
 
 
COCHRAN, KEVIN R. JOST, JOE
 
 
 
 
 
MILLIRON AND RALPH PATITUCCI,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Defendants,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
and
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FURMANITE CORPORATION,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nominal Defendant.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





STIPULATION AND [PROPOSED] ORDER REGARDING NOTICE OF
PAYMENT OF ATTORNEYS’ FEES AND EXPENSES AND DISMISSAL
OF THE ABOVE-CAPTIONED ACTION
WHEREAS, on February 7, 2015, plaintiff Norfolk County Retirement System
(“Plaintiff”) filed the above-captioned action (the “Action”) seeking, inter
alia, a Court order requiring the board of directors (the “Board”) of Furmanite
Corporation (“Furmanite” or the “Company”) to amend, repeal, or redeem the “dead
hand” provision in the Company’s stockholder rights plan (the “Rights



--------------------------------------------------------------------------------




Plan”) before the Company’s 2015 annual meeting (the “2015 Annual Meeting”)
(TRANSACTION ID 56837834);
WHEREAS, on March 9, 2015, Furmanite filed a Form 8-K with the U.S. Securities
and Exchange Commission (“SEC”) disclosing that on March 4, 2015, the Board
amended the Rights Plan such that it expired on March 6, 2015 (the “Amendment”),
i.e., prior to the Annual Meeting, thereby mooting the Action;
WHEREAS, on March 19, 2015, the Court dismissed the Action but retained
jurisdiction solely for the purpose of determining Plaintiff’s counsel’s
application for an award of attorneys’ fees and reimbursement of expenses (the
“Dismissal”) (Transaction ID 56943325);
WHEREAS, at the time the Court ordered the Dismissal, no attorneys’ fees were
promised to Plaintiff’s counsel, and there was no promise that any attorneys’
fees at all would be agreed to by defendants;
WHEREAS, subsequent to the Dismissal, the parties engaged in negotiations
regarding the payment of attorneys’ fees to Plaintiff’s counsel;
WHEREAS, Furmanite has agreed to pay Plaintiff’s counsel a fee of $300,000;
WHEREAS, the Court has not passed on the amount of the fee;
WHEREAS, the parties now seek an order from the Court closing the Action;

2

--------------------------------------------------------------------------------




IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that:
1.    Furmanite shall, upon entry of this Stipulation and Order (the “Order”),
file the Order as an attachment to the Company’s Form 10-Q for the quarter ended
June 30, 2015, which Furmanite anticipates filing with the SEC on or before
August 10, 2015. The filing of this Order constitutes adequate notice for
purposes of Rule 23(e) (the “Notice”);
2.    The Company shall file with the Court an affidavit that the Notice has
been made (the “Affidavit”) in accordance with paragraph 1 above no later than
three calendar days after the Notice is publicly filed;
3.    Upon the filing of the Affidavit,
a.
The Court will no longer retain jurisdiction over the Action;

b.
Under Court of Chancery Rule 54, the Dismissal will be final; and

c.
The Action will be closed for all purposes.

4.    Furmanite shall pay Plaintiff’s counsel fees in the amount of $300,000
within seven business days of the date of the entry of the Order to an account
designated by Plaintiff’s counsel.

3

--------------------------------------------------------------------------------




Dated: June 5, 2015
 
LABATON SUCHAROW LLP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Ned Weinberger
 
 
 
 
 
 
 
Christine S. Azar (#4170)
 
Of Counsel:
 
 
Ned Weinberger (#5256)
 
 
 
 
 
 
 
300 Delaware Ave., Suite 1340
 
Jeremy Friedman
 
 
Wilmington, DE 19801
 
Spencer Oster
 
 
(302) 573-2540
 
FRIEDMAN OSTER PLLC
 
 
 
 
 
 
240 East 79th Street, Suite A
 
Counsel for Plaintiff Norfolk County
 
New York, NY 10075
 
Retirement System
 
(888) 529-1108
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ROSS ARONSTAM & MORITZ LLP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Garrett B. Moritz
 
 
 
 
 
 
 
Garrett B. Moritz (#5646)
 
Of Counsel:
 
 
100 S. West Street, Suite 400
 
 
 
 
 
 
 
Wilmington, Delaware 19801
 
William Savitt
 
 
(302) 576-1600
 
WACHTELL, LIPTON,
 
 
 
 
 
 
ROSEN & KATZ
 
Counsel for Defendants Furmanite
 
51 West 52nd Street
 
Corporation, Sangwoo Ahn, Kathleen
 
New York, NY 10019
 
Cochran, Kevin R. Jost, Joe Milliron,
 
(212) 403-1000
 
and Ralph Patitucci
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SO ORDERED this ______ day of _____, 2015.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Vice Chancellor
 
 
 
 
 
 
 
 
 
 
 


4

--------------------------------------------------------------------------------





 
This document constitutes a ruling of the court and should be treated as such.
 
 
 
 
 
 
 
 
Court:
 
DE Court of Chancery Civil Action
 
 
 
 
 
 
 
 
Judge:
 
Sam Glasscock
 
 
 
 
 
 
 
 
File & Serve Transaction ID:
 
57342154
 
 
 
 
 
 
 
 
Current Date:
 
Jul 06, 2015
 
 
 
 
 
 
 
 
Case Number:
 
10727-VCG
 
 
 
 
 
 
 
 
Case Name:
 
Norfolk County Retirement System vs Sangwoo Ahn & Furmanite Corp et al
 
 
 
 
 
 
 
 
Court Authorizer:
 
Glasscock, Sam
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Judge Glasscock, Sam
  




